Exhibit 10.1
EXECUTION VERSION




THIRD AMENDMENT
Dated as of April 22, 2020
to the
TRANSFER AND ADMINISTRATION AGREEMENT
Dated as of November 29, 2016


This THIRD AMENDMENT (this “Amendment”) dated as of April 22, 2020 is entered
into among VALVOLINE LLC, a Delaware limited liability company (“Valvoline” or
“Master Servicer”), LEX CAPITAL LLC, a Delaware limited liability company
(“SPV”), the Originators, the Investors, Letter of Credit Issuers, Managing
Agents and Administrators party hereto, and PNC BANK, NATIONAL ASSOCIATION
(“Agent” or “PNC”), as agent for the Investors.


RECITALS
WHEREAS, the parties hereto and PNC Capital Markets, LLC, have entered into that
certain Transfer and Administration Agreement, dated as of November 29, 2016 (as
amended, supplemented or otherwise modified through the date hereof, the
“Agreement”);


WHEREAS, concurrently herewith, the parties hereto and PNC Capital Markets LLC
are entering into that certain Amended and Restated Master Fee Letter, dated as
of the date hereof (the “Fee Letter”); and


WHEREAS, the parties hereto desire to amend the Agreement as set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


SECTION 1.  Definitions.


All capitalized terms not otherwise defined herein are used as defined in the
Agreement.


SECTION 2.  Amendments to the Agreement. The Agreement is hereby amended as
follows:


(a) The Agreement is hereby amended to incorporate the changes shown on the
marked pages to the Agreement attached hereto as Exhibit A.


(b) A new Schedule IV is hereby added to the Agreement in the form of Exhibit B
attached hereto.


SECTION 3.  Amendment to the First Tier Agreement. Schedule IV to the First Tier
Agreement is hereby replaced in its entirety with Schedule IV attached hereto.










--------------------------------------------------------------------------------





SECTION 4. Representations and Warranties. Each of Valvoline, each Originator
and the SPV, as to itself, hereby represents and warrants to each of the other
parties hereto as follows:


(a) after giving effect to this Amendment, the Fee Letter and the transactions
contemplated hereby and thereby, no Termination Event or Potential Termination
Event shall exist;


(b) the representations and warranties of such Person set forth in the
Transaction Documents to which it is a party (as amended hereby) are true and
correct as of the date hereof (except to the extent such representations and
warranties relate solely to an earlier date and then as of such earlier date);
and


(c) this Amendment constitutes the legal, valid and binding obligations of such
Person enforceable against such Person in accordance with their respective
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and to the effect of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


SECTION 5.  Effectiveness. This Amendment shall become effective as of the date
first above written upon receipt by the Agent of each of the following, each in
form and substance satisfactory to the Agent:


(a) counterparts of this Amendment duly executed by each of the parties hereto;
and


(b) counterparts of the Fee Letter duly executed by each of the parties thereto
and confirmation that any fees owing thereunder have been paid in full.


SECTION 6.  Reference to the Effect on the Transaction Documents.


(a) On and after the effectiveness of this Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Agreement, and each reference in each of the other Transaction
Documents to “the Transfer and Administration Agreement” or “the TAA,”
“thereunder”, “thereof” or words of like import referring to the Agreement,
shall mean and be a reference to the Agreement, as amended by this Amendment.


(b) The Agreement and each of the related documents, as specifically amended by
this Amendment, is and shall continue to be in full force and effect and is
hereby in all aspects ratified and confirmed. The covenants and other
obligations of the SPV, Master Servicer, and each Originator (each in any
capacity) shall continue under the Transaction Documents.


(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent, any of the Investors
or any Indemnified Party under the Agreement or any other Transaction Document,
nor constitute a waiver of any provision of the Agreement or any other
Transaction Document.
2

--------------------------------------------------------------------------------





SECTION 7.  Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
email of an executed signature page of this Amendment shall be effective as
delivery of an executed counterpart hereof.


SECTION 8.  Governing Law. THE AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS
5-1401-1 AND 5-1401-2 OF THE GENERAL OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).


SECTION 9.  Transaction Document. This Amendment shall be deemed to be a
Transaction Document for all purposes of the Agreement and each other
Transaction Document.


SECTION 10. Severability. If any one or more of the agreements, provisions or
terms of this Amendment shall for any reason whatsoever be held invalid or
unenforceable, then such agreements, provisions or terms shall be deemed
severable from the remaining agreements, provisions and terms of this Amendment
and shall in no way affect the validity or enforceability of the provisions of
this Amendment or the Agreement.


SECTION 11. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.


SECTION 12. Ratification. After giving effect to this Amendment and each of the
other agreements, documents and instruments contemplated in connection herewith,
the Parent Undertaking, along with each of the provisions thereof, remains in
full force and effect and is hereby ratified and reaffirmed by the Parent and
each of the other parties hereto.


[Signature pages follow.]






































3


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

VALVOLINE LLCBy: /s/ Lynn P. Freeman Name: Lynn P. Freeman Title: Vice President
and Assistant Treasurer



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]






S-1
Third Amendment to the TAA
(Valvoline - LEX Capital LLC)

--------------------------------------------------------------------------------





LEX CAPITAL LLC



By: /s/ Lynn P. Freeman Name: Lynn P. Freeman Title: President



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]




S-2
Third Amendment to the TAA
(Valvoline - LEX Capital LLC)

--------------------------------------------------------------------------------






VALVOLINE INC.By: /s/ Lynn P. Freeman Name: Lynn P. Freeman Title: Assistant
Treasurer



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]


S-3
Third Amendment to the TAA
(Valvoline - LEX Capital LLC)

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,as the Agent, as Managing Agent and as a
Committed Investor for the PNC Investor Group
By: /s/ Michael Brown Name: Michael Brown  Title: Senior Vice President

PNC BANK, NATIONAL ASSOCIATION, as a Letter of Credit Issuer By: /s/ Michael
Brown Name: Michael Brown  Title: Senior Vice President



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




S-4
Third Amendment to the TAA
(Valvoline - LEX Capital LLC)

--------------------------------------------------------------------------------





MUFG BANK, LTD., as a Managing Agent and
Administrator for the MUFG Investor Group By: /s/ Eric Williams Name: Eric
Williams Title: Managing Director

MUFG BANK, LTD., as a Committed Investor for
the MUFG Investor Group By: /s/ Eric Williams  Name: Eric Williams Title:
Managing Director



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


S-5
Third Amendment to the TAA
(Valvoline - LEX Capital LLC)

--------------------------------------------------------------------------------






GOTHAM FUNDING CORPORATION, as a Conduit Investor and an Uncommitted Investor
for the MUFG Investor Group By: /s/ Kevin J. Corrigan Name: Kevin J. Corrigan
Title: Vice President



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]








S-6
Third Amendment to the TAA
(Valvoline - LEX Capital LLC)


--------------------------------------------------------------------------------



EXHIBIT A


[Attached]


Exhibit A


--------------------------------------------------------------------------------

EXHIBIT A to the Third Amendment, dated April 22, 2020



Transfer and Administration Agreement


Dated as of November 29, 2016


by and among


LEX Capital LLC,

Valvoline LLC,
and each other entity from time to time party hereto
as an Originator, as Originators,


Valvoline LLC,
as initial Master Servicer,

PNC Bank, National Association,
as the Agent, a Letter of Credit Issuer, a Managing Agent and
a Committed Investor,


MUFG Bank, Ltd.,
as a Managing Agent, an Administrator and a Committed Investor,


Gotham Funding Corporation,
as a Conduit Investor and an Uncommitted Investor,


PNC Capital Markets, LLC,
as Structuring Agent,


and


The Various Investor Groups, Managing Agents, Letter of Credit Issuers and
Administrators From Time To Time Parties Hereto











--------------------------------------------------------------------------------




SchedulesSchedule IYield and Rate PeriodsSchedule IICalculation of Required
ReservesSchedule IIISettlement Procedures Schedule IV
Additional Defined Terms
Schedule 4.1 (d)Perfection Representations, Warranties and Covenants Schedule
4.1 (g)List of Actions and Suits Schedule 4.1 (i)Location of Certain Offices and
RecordsSchedule 4.1 (j)List of Subsidiaries, Divisions and Tradenames;
FEINSchedule 4.1 (r)List of Blocked Account Banks and Blocked Accounts Schedule
5.1Closing Checklist Schedule 6.1 (a)Agreed-Upon ProceduresSchedule 11.3Address
and Payment Information Exhibits Exhibit AForm of Assignment and Assumption
AgreementExhibit BCredit and Collection Policies and Practices Exhibit CForm of
Investment RequestExhibit DForm of L/C Request Exhibit EForm of Originator
Joinder Agreement Exhibit FForm of Master Servicer ReportExhibit GForm of SPV
Secretary’s CertificateExhibit HForms of Originator/Master Servicer Secretary’s
CertificateExhibit IForm of Letter of CreditExhibit JForm of Optional Reduction
Notice





iv


--------------------------------------------------------------------------------





whether beneficially, or as a trustee, guardian or other fiduciary. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the other Person, whether through the ownership of
voting securities or membership interests, by contract, or otherwise.


“Agent” means PNC, in its capacity as agent for the Secured Parties, and any
successor thereto appointed pursuant to Article X.


“Agents” means, collectively, the Managing Agents and the Agent.


“Agent-Related Persons” means, with respect to any Managing Agent or the Agent,
such Person together with its Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and their respective
Affiliates.


“Aggregate Unpaid Balance” means, as of any date of determination, the sum of
the Unpaid Balances of all Receivables which constitute Eligible Receivables as
of such date of determination.


“Aggregate Unpaids” means, at any time, an amount equal to the sum of (a) the
aggregate unpaid Yield accrued and to accrue through the end of all Rate Periods
(or calendar month for Portions of Investment with daily Rate Periods) in
existence at such time, (b) the Net Investment at such time and (c) all other
amounts owed (whether or not then due and payable) hereunder and under the other
Transaction Documents by the SPV and each Originator to the Agent, the Managing
Agents, the Administrators, the Investors or the Indemnified Parties at such
time.


“Agreement” is defined in the Preamble.


“Alternate Rate” is defined in Section 2.4.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the SPV, the initial Master Servicer, any Originator
or any of their respective Subsidiaries from time to time concerning or relating
to bribery or corruption, including the Foreign Corrupt Practices Act of 1977,
and any applicable law or regulation implementing the Organisation for Economic
Co-operation and Development Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions.


“Anti-Terrorism Laws” has the meaning set forth in Section 4.1(bb).


“Applicable Special Designated Obligor Percentage” means initially (i) for
Genuine Parts Company (d/b/a NAPA), 15.0%, (ii) for AutoZone, Inc., 20.0%, (iii)
Advance Auto Parts, Inc., 10.0%, and (iv) for each other Special Designated
Obligor, the applicable percentage designated in a written supplement to this
Agreement signed by the Agent, each Managing Agent, the Master Servicer and the
SPV, each in their sole discretion, by which such Special Designated Obligor is
so designated, in each case, as such percentage is modified from time to time
pursuant to the terms of this Agreement.is defined in Schedule IV.


“Ashland Global” means Ashland Global Holdings Inc., a Delaware corporation.










2



--------------------------------------------------------------------------------





“Commitment Termination Date” means November 19, 2021, or such later date to
which the Commitment Termination Date may be extended by the SPV, the Agent and
the Committed Investors (in their sole discretion).


“Committed Investors” means (a) for the PNC Investor Group, the PNC Committed
Investors, (b) for the MUFG Investor Group, the Gotham Committed Investors, and
(c) for any other Investor Group, each of the Persons executing this Agreement
in the capacity of a “Committed Investor” for such Investor Group in accordance
with the terms of this Agreement, and, in each case, successors and permitted
assigns.


“Concentration Limits” shall, at any time, be deemed exceeded:


(a) with respect to each Special Designated Obligor, if the aggregate Unpaid
Balance of all Eligible Receivables relating to such Special Designated Obligor
(together with its subsidiaries and Affiliates), exceeds the Applicable Special
Designated Obligor Percentage of the Aggregate Unpaid Balance at such time;


(b) with respect to each Obligor other than a Special Designated Obligor, if the
aggregate Unpaid Balance of all Eligible Receivables relating to such Obligor
(and any other Obligor(s) aggregated with it for such purpose pursuant to the
rules of construction set forth in the definitions of Group A, B and C Obligor
below, respectively), exceeds the applicable percentage of the Aggregate Unpaid
Balance specified below;



GroupConcentration Limit PercentageGroup A Obligor20.0%Group B Obligor10.0%Group
C Obligor6.67%Group D Obligorif such Group D Obligor is the Largest Group D
Obligor, 7.0%, otherwise, 5.0%



(c) if the aggregate Unpaid Balance of all Extended Term Receivables 61-90 (at
any time prior to the COVID-19 Extension End Date, excluding COVID-19 Extended
Terms Receivables) exceeds 50.0% of the Aggregate Unpaid Balance at such time;


(d) if the aggregate Unpaid Balance of all Extended Term Receivables 91-195 (at
any time prior to the COVID-19 Extension End Date, excluding COVID-19 Extended
Terms Receivables) exceeds 35.0% of the Aggregate Unpaid Balance at such time;


(e) if the aggregate Unpaid Balance of all Extended Term Receivables 196-360 (at
any time prior to the COVID-19 Extension End Date, excluding COVID-19 Extended
Terms Receivables) exceeds 3.5% of the Aggregate Unpaid Balance at such time;
















7



--------------------------------------------------------------------------------





(f) if the aggregate Unpaid Balance of all Eligible Receivables, the Obligors of
which are Official Bodies, exceeds 1.0% of the Aggregate Unpaid Balance at such
time;


(g) if the aggregate Unpaid Balance of all Eligible Receivables, the Obligors of
which are Eligible Foreign Obligors, exceeds 1.0% of the Aggregate Unpaid
Balance at such time;


(h) if the aggregate Unpaid Balance of all Eligible Receivables, the Obligors of
which are Canadian Obligors, exceeds 3.0% of the Aggregate Unpaid Balance at
such time; or


(i) if the aggregate Unpaid Balance of all Eligible Receivables for which the
related merchandise has been shipped, but has not yet been delivered, to the
related Obligor exceeds 3.0% of the Aggregate Unpaid Balance at such time.
Unpaid Balance at such time; or


(j) if the aggregate Unpaid Balance of all COVID-19 Modified Receivables exceeds
(i) at any time prior to the COVID-19 Extension End Date, $50,000,000 (or such
greater amount as the Agent and each Managing Agent may designate in writing)
and (ii) thereafter, $0.


“Conduit Assignee” means, with respect to any Conduit Investor, any special
purpose entity that finances its activities directly or indirectly through asset
backed commercial paper and is administered by a Managing Agent or any of its
Affiliates and designated by such Conduit Investor’s Managing Agent from time to
time to accept an assignment from such Conduit Investor of all or a portion of
the Net Investment.


“Conduit Investment Termination Date” means, with respect to any Conduit
Investor, the date of the delivery by such Conduit Investor to the SPV of
written notice that such Conduit Investor elects, in its sole discretion, to
permanently cease to fund Investments hereunder.


“Conduit Investor” means Gotham and any other Person that shall become a party
to this Agreement in the capacity as a “Conduit Investor” and any Conduit
Assignee of any of the foregoing.


“Contract” means, in relation to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes, or other writings pursuant to
which such Receivable arises or which evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.


“COVID-19 Emergency” means collectively, the public health emergency declared by
the United States Secretary of Health and Human Services on January 27, 2020,
with respect to the 2019 Novel Coronavirus and all related federal and state
emergency declarations and measures.


“COVID-19 Extended Terms Receivable” is defined in Schedule IV.






















8



--------------------------------------------------------------------------------





“COVID-19 Extension End Date” means the first Business Day after the Settlement
Date falling in October 2020 or such later date as the Agent and each Managing
Agent may designate in writing.


“COVID-19 Modified Receivable” means a Receivable subject to a COVID-19
Permitted Modification.


“COVID-19 Permitted Modifications” is defined in Schedule IV.


“CP Rate” is defined in Section 2.4.


“Credit and Collection Policy” means Valvoline LLC’s credit and collection
policy or policies and practices relating to Receivables as in effect on the
Closing Date and set forth in Exhibit B, as modified, from time to time, in
compliance with Sections 6.1(a)(vii) and 6.2(c).


“CRR” means Regulation (EU) No. 575/2013 of the European Parliament and the
Council of June 26, 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No. 648/2012, together with the
related implementing technical standards and regulatory technical standards and
any related regulatory guidance published by the European Banking Authority and
adopted by the European Commission.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Deemed Collections” means any Collections on any Receivable deemed to have been
received pursuant to Sections 2.6.


“Deemed Financial Covenants” means any one of the “financial covenants” set
forth in Section 7.11 of the Parent Credit Agreement (or any replacement or
successor to such Section or any similar section or sections in any replacement
senior credit agreement) as in effect immediately prior to the initial
occurrence of (i) any Committed Investor and each of its Affiliates, if
applicable, ceasing to be a party to the Parent Credit Agreement as a lender
thereunder or (ii) any amendment, restatement, waiver or supplement thereto to
which any Managing Agent does not consent pursuant to Section 6.3.


“Default Rate” means a per annum rate equal to the sum of (a) the Base Rate plus
(b) 2.00%.
“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment (or, in the case of any COVID-19 Modified Receivable, the due date as
extended).


“Deferred Purchase Price” is defined in the First Tier Agreement.












9



--------------------------------------------------------------------------------





“Disqualified Equity Interests” has the meaning assigned to such term in the
Parent Credit Agreement.


“Dollar” or “$” means the lawful currency of the United States.


“Downgrade Collateral Account” is defined in Section 3.2(a).


“Downgrade Draw” is defined in Section 3.2(a).


“Eligible Foreign Obligor” means an Obligor that (i) is neither a U.S. Obligor
nor a Canadian Obligor nor an Official Body and (ii) is organized in, or has a
head office (domicile), registered office and chief executive office located in,
a country that is reasonably acceptable to the Agent.


“Eligible Investments” means any of the following investments denominated and
payable solely in Dollars: (a) readily marketable debt securities issued by, or
the full and timely payment of which is guaranteed by the full faith and credit
of, the federal government of the United States, (b) insured demand deposits,
time deposits and certificates of deposit of any commercial bank rated “A-1” by
S&P, “P-1” by Moody’s and “A-1” by Fitch (if rated by Fitch), (c) no load money
market funds rated in the highest ratings category by each of the rating
agencies (without the “r” symbol attached to any such rating by S&P), and (d)
commercial paper of any corporation incorporated under the laws of the United
States or any political subdivision thereof, provided that such commercial paper
is rated “A-1” by S&P, “P-1” by Moody’s and “A-1” by Fitch (if rated by Fitch)
(without the “r” symbol attached to any such rating by S&P).


“Eligible Receivable” means, at any time, any Receivable:


(a) which was originated by an Originator in the ordinary course of its business
in accordance with its Credit and Collection Policy;


(b) (i) with respect to which each of the applicable Originator and the SPV has
performed all obligations required to be performed by it thereunder or under any
related Contract, including shipment of the merchandise and/or the performance
of the services purchased thereunder, but excluding the applicable Originator’s
obligation to deliver the related merchandise to the Obligor’s destination if
such Originator has shipped the related merchandise to such Obligor; provided,
however, that if the related merchandise has not been delivered to the Obligor
by the thirtieth (30th) day following such shipment, such Receivable shall not
constitute an Eligible Receivable; (ii) which has been billed to the relevant
Obligor; and (iii) (A) which, according to the Contract related thereto, is
required to be paid in full within (x) if such Obligor is one of the Obligors
listed on Schedule 1.1, the applicable time period appearing opposite the name
of such Obligor on such Schedule 1.1 (it being understood and agreed that such
Schedule 1.1 may be amended, supplemented or otherwise modified from time to
time by mutual written agreement of the Agent, each Managing Agent, the Master
Servicer and the SPV, each acting in its sole discretion), or (y) if such
Obligor is any other Person, 90 days of the original billing date therefor or,
(B) prior to the COVID-19 Extension End Date, is a COVID-19 Extended Terms
Receivable;














10



--------------------------------------------------------------------------------





(c) which satisfies all applicable requirements of the Credit and Collection
Policy;


(d) which has been sold or contributed to the SPV pursuant to (and in accordance
with) the First Tier Agreement and to which the SPV has good and marketable
title, free and clear of all Adverse Claims;


(e) the Obligor of which (i) is not a natural person, (ii) is not an Affiliate
of any of the parties hereto, (iii) if such Obligor is an Official Body, is both
a U.S. Obligor and a state or municipal (rather than federal) Official Body, and
(iv) is a U.S. Obligor, a Canadian Obligor or an Eligible Foreign Obligor;
provided, that to the extent the Obligor of such Receivable is an Official Body,
the SPV, the Master Servicer and the Originators shall not be required to comply
with any Assignment of Claims Act;


(f) the Obligor of which has been directed to make all payments to a Blocked
Account;


(g) which is assignable without the consent of, or notice to, the Obligor
thereunder unless such consent has been obtained and is in effect or such notice
has been given;


(h) which, together with the related Contract, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms and is not subject
to any asserted litigation, dispute, offset, holdback, counterclaim or other
defense; provided that with respect to offsets and holdbacks only the portion of
such Receivable that is the subject of such offset or holdback shall be deemed
to be ineligible pursuant to the terms of this clause (h);


(i) which is denominated in Dollars and payable only in Dollars in the United
States or Canada;


(j) which is not a Defaulted Receivable;


(k) which is not a Charged-Off Receivable;


(l) other than any COVID-19 Permitted Modifications with respect to a COVID-19
Modified Receivable, which has not been compromised, adjusted or modified
(including by the extension of time for payment or the granting of any
discounts, allowances or credits); provided that only such portion of such
Receivable that is the subject of such compromise, adjustment or modification
shall be deemed to be ineligible pursuant to the terms of this clause (l);


(m) which is an “account” within the meaning of Article 9 of the UCC of all
applicable jurisdictions and is not evidenced by instruments or chattel paper;


(n) which, together with the Contract related thereto, does not contravene in
any material respect any Laws applicable thereto (including Laws relating to
truth in














11



--------------------------------------------------------------------------------





“Managing Agent” means, with respect to any Investor Group, the Person acting as
Managing Agent for such Investor Group and designated as such on the signature
pages hereto or in any Assignment and Assumption Agreement for such Investor
Group under this Agreement, and each of its successors and assigns.


“Master Fee Letter” means the confidential letter agreement among the SPV,
Valvoline LLC and the Managing Agents for the Investor Groups.


“Master Servicer” is defined in Section 7.1.


“Master Servicer Default” is defined in Section 7.5.


“Master Servicer Indemnified Amounts” is defined in Section 9.2.


“Master Servicer Indemnified Parties” is defined in Section 9.2.


“Master Servicer Report” means a report, in substantially the form attached
hereto as Exhibit F or in such other form as is mutually agreed to by the SPV,
the Master Servicer and the Agent, furnished by the Master Servicer pursuant to
Section 2.8.


“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that materially and adversely affects (a) the
collectability of a material portion of the Receivables, (b) the operations,
business, properties, liabilities (actual or contingent), or condition
(financial or otherwise) of the SPV individually or Parent and its consolidated
Subsidiaries (taken as a whole), (c) the ability of the SPV, the Master Servicer
or any of the Originators to perform its respective obligations under the
Transaction Documents to which it is a party, or (d) the rights of or benefits
available to the Agent, the Managing Agents or the Investors under the
Transaction Documents.


“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.


“Maximum Commitment” means, as of any date of determination, the sum of the
maximum Commitments of all Committed Investors hereunder.


“Maximum Net Investment” means, at any time, an amount equal to the aggregate
Commitments of the Committed Investors and rounded down to the nearest $1,000.
Effective as of the Closing Date, the PNC Committed Investor has no related
Conduit Investor.


“Minimum Funding Threshold” means an amount equal to the lesser of (a) the
product of (i) 50.00% times (ii) the Facility Limit at such time and (b) the Net
Pool Balance less the Required Reserves at such time.


“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.


“MUFG” is defined in Preamble.


“MUFG Investor Group” is defined in the definition of Investor Group.






21



--------------------------------------------------------------------------------





to the proposed Investment Date or the proposed L/C Issuance Date, as
applicable, which report, or a supplement thereto, shall include a
calculationcalculations to reflect that (i) the sum of the Net Investment and
the Required Reserves will not exceed the Net Pool Balance and (ii) the Net
Investment will exceed the Minimum Funding Threshold, in each case, after giving
effect to such Investment or L/C Credit Extension, as applicable, and all
information set forth therein shall be true, complete and correct in all
material respects.


(d) The Termination Date has not occurred.


(e) In the case of an Investment, the amount of such Investment will not exceed
the amount available therefor under Section 2.2 and, after giving effect
thereto, (i) the sum of the Net Investment and the Required Reserves will not
exceed the Net Pool Balance and (ii) the Net Investment will exceed the Minimum
Funding Threshold.


(f) In the case of any L/C Credit Extension, after giving effect to such L/C
Credit Extension, (i) each of the requirements set forth in Section 2.17(a)
shall be satisfied and, (ii) the sum of the Net Investment and the Required
Reserves will not exceed the Net Pool Balance and (iii) the Net Investment will
exceed the Minimum Funding Threshold.


ARTICLE VI


COVENANTS


SECTION 6.1 Affirmative Covenants of the SPV and Master Servicer. At all times
from the date hereof to the Final Payout Date, unless the Majority Investors
shall otherwise consent in writing:


(a) Reporting Requirements. The SPV shall furnish to the Agent (with a copy to
each Managing Agent):


(i) Annual Reporting. First, within ninety (90) days after the close of Parent’s
fiscal year commencing with the fiscal year ending September 30, 2017, audited
financial statements, prepared by a nationally-recognized accounting firm in
accordance with GAAP on a consolidated basis for Parent and its consolidated
Subsidiaries, in each case, including consolidated and consolidating balance
sheets as of the end of such period, and related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows,
accompanied by an unqualified audit report and opinion of independent certified
public accountants of nationally recognized standing reasonably acceptable to
the Agent and each Managing Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or similar qualification or exception or any
qualification or exception as to the scope of such audit, and such financial
statements shall be certified by the chief executive officer, chief financial
officer, treasurer or controller of Parent to the effect that such consolidating
statements are fairly stated in all material respects when considered in
relation to the consolidated statements of Parent and its consolidated
Subsidiaries and second, not later than December 31st of each calendar year, a
report to the effect that Protiviti Inc. or any other audit firm reasonably
acceptable to the Agent has










61



--------------------------------------------------------------------------------





(p) Perfection Covenants. The SPV shall comply with each of the covenants set
forth in the Schedule 4.1(d) which are incorporated herein by reference.


(q) Solvency of SPV. The fair value of the assets of the SPV, at a fair
valuation, will, at all times prior to the Final Payout Date, exceed its debts
and liabilities, subordinated, contingent or otherwise. The present fair
saleable value of the property of the SPV, at all times prior to the Final
Payout Date, will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured.
The SPV will, at all times prior to the Final Payout Date, be able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured. The SPV will not, at any time prior to
the Final Payout Date, have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.


(r) Good Title. In the case of the SPV, upon each Investment and Reinvestment,
the Agent shall acquire a valid and enforceable perfected first priority
ownership interest or a first priority perfected security interest in each
Eligible Receivable and all other Affected Assets that exist on the date of such
Investment or Reinvestment, with respect thereto, free and clear of any Adverse
Claim.


(s) Beneficial Ownership Regulation. Promptly following any change that would
result in a change to the status as an excluded “Legal Entity Customer” under
(and as defined in) the Beneficial Ownership Regulation, the SPV shall execute
and deliver to the Agent a Certification of Beneficial Owner(s) complying with
the Beneficial Ownership Regulation, in form and substance reasonably acceptable
to the Agent.


(t) Minimum Funding Threshold. The SPV shall cause the Net Investment to exceed
the Minimum Funding Threshold at all times.


SECTION 6.2 Negative Covenants of the SPV and Master Servicer. At all times from
the date hereof to the Final Payout Date, unless the Majority Investors shall
otherwise consent in writing:


(a) No Sales, Liens, Etc. (i) Except as otherwise provided herein and in the
First Tier Agreement, neither the SPV nor the Master Servicer shall sell, assign
(by operation of law or otherwise) or otherwise dispose of, or create or suffer
to exist any Adverse Claim upon (or the filing of any financing statement) or
with respect to (A) any of the Affected Assets, or (B) any proceeds of inventory
or goods, the sale of which may give rise to a Receivable, or assign any right
to receive income in respect thereof and (ii) the SPV shall not issue any
security to, or sell, transfer or otherwise dispose of any of its property or
other assets (including the property sold to it by an Originator under Section
2.1 of the First Tier Agreement) to, any Person other than an Affiliate (which
Affiliate is not a special purpose entity organized for the sole purpose of
issuing asset backed securities) or as otherwise expressly provided for in the
Transaction Documents; provided that nothing in the foregoing shall limit the
right of the Originators to receive a Deemed Collection in respect of, or to
repurchase, certain Receivables and Related Security in accordance with Sections
4.2(b) and 4.4 of the First Tier Agreement.










67



--------------------------------------------------------------------------------





direction of the Managing Agents representing the Majority Investors, designate
as Master Servicer any Person (including the Agent) to succeed the initial
Master Servicer or any successor Master Servicer, on the condition in each case
that any such Person so designated shall agree to perform the duties and
obligations of the Master Servicer pursuant to the terms hereof.


(b) Upon the designation of a successor Master Servicer as set forth above, the
existing Master Servicer agrees that it will terminate its activities as Master
Servicer hereunder in a manner which the Agent determines will facilitate the
transition of the performance of such activities to the new Master Servicer, and
the existing Master Servicer shall cooperate with and assist such new Master
Servicer. Such cooperation shall include access to and transfer of records and
use by the new Master Servicer of all records, licenses, hardware or software
necessary or desirable to collect the Receivables and the Related Security.


(c) The existing Master Servicer acknowledges that the SPV, the Agent, each
Managing Agent and the Investors have relied on the existing Master Servicer’s
agreement to act as Master Servicer hereunder in making their decision to
execute and deliver this Agreement. Accordingly, the existing Master Servicer
agrees that it will not voluntarily resign as Master Servicer.


(d) The Master Servicer may delegate its duties and obligations hereunder to any
subservicer (each, a “Sub-Servicer”); provided that, in each such delegation,
(i) such Sub-Servicer shall agree in writing to perform the duties and
obligations of the Master Servicer pursuant to the terms hereof, (ii) the Master
Servicer shall remain primarily liable to the SPV, the Agent, the Managing
Agents and the Investors for the performance of the duties and obligations so
delegated, (iii) the SPV, the Originators and the Majority Investors shall
consent in writing to any material delegation of servicing duties different in
scope or nature than those delegations typically made by the Master Servicer as
of the Closing Date and (iv) the terms of any agreement with any Sub-Servicer
shall provide that the Agent may terminate such agreement upon the termination
of the Master Servicer hereunder by giving notice of its desire to terminate
such agreement to the Master Servicer (and the Master Servicer shall provide
appropriate notice to such Sub-Servicer). It is understood and agreed that the
Master Servicer may appoint one or more Originators as Sub-Servicers for the
Receivables attributed to them and the other Affected Assets related thereto.


SECTION 7.2 Duties of Master Servicer.


(a) The Master Servicer shall take or cause to be taken all reasonable action as
may be necessary or advisable to collect each Receivable from time to time, all
in accordance with this Agreement and all applicable Law, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy. The
Master Servicer shall set aside (and, if applicable, segregate) and hold in
trust for the accounts of the SPV, the Agent and each Managing Agent the amount
of the Collections to which each is entitled in accordance with Article II. So
long as no Termination Event shall have occurred and be continuing, the Master
Servicer may, in accordance with the Credit and Collection Policy, extend the
maturity or adjust the Unpaid Balance of any Receivable, including any Defaulted
Receivable, or amend, modify or waive any term or condition of any Contract
related thereto, in each case, as the Master Servicer may determine to be
appropriate to maximize Collections thereof; provided that (i) other than any












71



--------------------------------------------------------------------------------





COVID-19 Permitted Modifications with respect to a COVID-19 Modified Receivable,
such extension, adjustment or modification shall not alter the status of such
Receivable as a Defaulted Receivable or, (ii) such extension, adjustment or
modification shall not limit the rights of the SPV or any Secured Party under
this Agreement and (iiiii) if a Termination Event is continuing, then the Master
Servicer may make such extension, adjustment or modification only with the
approval of the Agent. The SPV shall deliver to the Master Servicer and the
Master Servicer shall hold in trust for the SPV and the Agent, on behalf of the
Investors, in accordance with their respective interests, all Records which
evidence or relate to any Affected Asset. Notwithstanding anything to the
contrary contained herein, at any time when a Termination Event is continuing,
the Agent shall have the right to direct the Master Servicer to commence or
settle any legal action to enforce collection of any Receivable or to foreclose
upon or repossess any Affected Asset. The Master Servicer shall not make the
Administrator, the Agent, any Managing Agent or any other Secured Party a party
to any litigation without the prior written consent of such Person. At any time
when a Termination Event exists and is continuing, the Agent may notify any
Obligor of its interest in the Receivables and the other Affected Assets.


(b) The Master Servicer shall, as soon as practicable following receipt thereof,
turn over to the SPV all collections from any Person of indebtedness of such
Person which are not on account of a Receivable. Notwithstanding anything to the
contrary contained in this Article VII, the Master Servicer, if not the SPV, an
Originator or any Affiliate of the SPV or an Originator, shall have no
obligation to collect, enforce or take any other action described in this
Article VII with respect to any indebtedness that is not included in the Asset
Interest other than to deliver to the SPV the Collections and documents with
respect to any such indebtedness as described above in this Section 7.2(b).


(c) Any payment by an Obligor in respect of any indebtedness owed by it to an
Originator shall, except as otherwise specified by such Obligor, required by
contract or law or clearly indicated by facts or circumstances (including by way
of example an equivalence of a payment and the amount of a particular invoice),
and unless otherwise instructed by the Agent, be applied as a Collection of any
Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other indebtedness of such Obligor.


SECTION 7.3 Blocked Account Arrangements. On or prior to the Closing Date the
SPV shall enter into Blocked Account Agreements with all of the Blocked Account
Banks, and deliver original counterparts thereof to the Agent. The Agent may at
any time after the occurrence and during the continuation of a Termination Event
or Potential Termination Event give notice to each Blocked Account Bank that the
Agent is exercising its rights under the Blocked Account Agreements to do any or
all of the following: (i) to have the exclusive control of the Blocked Accounts
transferred to the Agent and to exercise exclusive dominion and control over the
funds deposited therein, (ii) to have the proceeds that are sent to the
respective Blocked Accounts be redirected pursuant to its instructions rather
than deposited in the applicable Blocked Account, and (iii) to take any or all
other actions permitted under the applicable Blocked Account Agreement; provided
that the Agent shall have no right, title or interest in any Excluded Amounts
deposited to the Blocked Accounts and shall cause such Excluded Amounts to be
transferred to the applicable Originator at its direction. The SPV hereby agrees
that if the Agent, at any time, takes any action set forth in the preceding
sentence, the Agent shall have exclusive








72

